DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 11 and 12, filed 7/3/22, have been fully considered but they are not persuasive. 

On pages 7-9 of the applicant’s response, the applicant argues that Huawei does not teach determining whether to apply a slot format to a slot of a serving cell based upon whether the slot is within a first Channel Occupancy Time (COT) of the serving cell, wherein an indication of the slot format is received with the first COT, because Huawei does not seem to provide for considering whether a slot is within a first COT of a serving cell when determining whether to apply a slot format.
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The limitation is broad and does not provide checks and events for each condition as argued. Instead the claim only states that a slot format is applied on whether a slot is within a first COT. In this case Huawei teaches that a structure is applied based on the MCOT which contains a slot. Therefore, as the broad claim language reads, Huawei does teach the argued limitations.


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,945,264. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

1. A method of a User Equipment (UE), comprising: determining whether to apply a slot format to a slot of a serving cell based upon whether the slot is within a first Channel Occupancy Time (COT) of the serving cell, wherein an indication of the slot format of the slot is received within the first COT (Claim 1).

2. The method of claim 1, comprising: applying a slot format of a slot to the slot responsive to a determination that the slot is within the first COT, wherein the slot format is indicated by the indication (Claim 2).

3. The method of claim 1, comprising: applying a partial slot format of a slot to a portion of the slot responsive to a determination that the portion of the slot is within the first COT, wherein the partial slot format of the slot corresponds to the portion of the slot and the partial slot format of the slot is indicated by the indication (Claim 3).

4. The method of claim 1, comprising: at least one of discarding a partial slot format of a slot or not applying the partial slot format of the slot to a portion of the slot responsive to at least one of: a determination that the portion of the slot is outside the first COT; or a determination that the portion of the slot is not within a COT of the serving cell, wherein the partial slot format of the slot corresponds to the portion of the slot and the partial slot format of the slot is indicated by the indication (Claim 4).

5. The method of claim 1, comprising: deriving a slot format of a portion of the slot based upon at least a semi-static slot structure responsive to at least one of: a determination that the portion of the slot is outside the first COT; a determination that the portion of the slot is not within a COT of the serving cell; or a determination that the portion of the slot is within a second COT of the serving cell, wherein the second COT is after the first COT (Claim 5).

6. The method of claim 1, comprising: at least one of discarding or not applying a slot format of the slot responsive to at least one of: a determination that the slot is outside the first COT; or a determination that the slot is not within a COT of the serving cell, wherein the slot format of the slot is indicated by the indication (Claim 6).

7. The method of claim 1, comprising: deriving a slot format of the slot based upon at least a semi-static slot structure responsive to at least one of: a determination that the slot is outside the first COT; a determination that the slot is not within a COT of the serving cell; or a determination that the slot is within a second COT of the serving cell, wherein the second COT is after the first COT (Claim 7).

8. The method of claim 1, wherein the UE does not receive a second indication for the serving cell between a time corresponding to reception of the indication and a time corresponding to a symbol of the slot (Claim 8).

9. The method of claim 1, comprising: determining that at least one of a slot format, a transmission direction or a functionality of one or more orthogonal frequency-division multiplexing (OFDM) symbols of the slot are flexible if a slot format of the slot is at least one of discarded or not applied, wherein the slot format of the slot is indicated by the indication (Claim 9).

10. The method of claim 1, comprising: responsive to at least one of discarding or not applying a slot format of the slot: not performing reception of at least one of a configured physical channel or a reference signal, wherein the slot format of the slot is indicated by the indication (Claim 10).

11. A communication device, comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: determining whether to apply a slot format, of a slot of a serving cell, to the slot based upon whether the slot is within a first Channel Occupancy Time (COT) of the serving cell, wherein an indication of the slot format of the slot is received within the first COT (Claim 11).

12. The communication device of claim 11, the operations comprising: applying a slot format of a slot to the slot responsive to a determination that the slot is within the first COT, wherein the slot format is indicated by the indication (Claim 12).

13. The communication device of claim 11, the operations comprising: applying a partial slot format of a slot to a portion of the slot responsive to a determination that the portion of the slot is within the first COT, wherein the partial slot format of the slot corresponds to the portion of the slot and the partial slot format of the slot is indicated by the indication (Claim 13).

14. The communication device of claim 11, the operations comprising: at least one of discarding a partial slot format of a slot or not applying the partial slot format of the slot to a portion of the slot responsive to at least one of: a determination that the portion of the slot is outside the first COT; or a determination that the portion of the slot is not within a COT of the serving cell, wherein the partial slot format of the slot corresponds to the portion of the slot and the partial slot format of the slot is indicated by the indication (Claim 14).

15. The communication device of claim 11, the operations comprising: deriving a slot format of a portion of the slot based upon at least a semi-static slot structure responsive to at least one of: a determination that the portion of the slot is outside the first COT; a determination that the portion of the slot is not within a COT of the serving cell; or a determination that the portion of the slot is within a second COT of the serving cell, wherein the second COT is after the first COT (Claim 15).

16. The communication device of claim 11, the operations comprising: at least one of discarding or not applying a slot format of the slot responsive to at least one of: a determination that the slot is outside the first COT; or a determination that the slot is not within a COT of the serving cell, wherein the slot format of the slot is indicated by the indication (Claim 16).

17. The communication device of claim I 1, the operations comprising: deriving a slot format of the slot based upon at least a semi-static slot structure responsive to at least one of: a determination that the slot is outside the first COT, a determination that the slot is not within a COT of the serving cell; or a determination that the slot is within a second COT of the serving cell, wherein the second COT is after the first COT (Claim 17).

18. The communication device of claim 11, wherein the communication device does not receive a second indication for the serving cell between a time corresponding to reception of the indication and a time corresponding to a symbol of the slot (Claim 18).

19. The communication device of claim 11, the operations comprising: determining that at least one of a slot format, a transmission direction or a functionality of one or more orthogonal frequency-division multiplexing (OFDM) symbols of the slot are flexible if a slot format of the slot is at least one of discarded or not applied, wherein the slot format of the slot is indicated by the indication (Claim 19).

20. A method of a User Equipment (UE), comprising: applying a slot format, of a first slot of a serving cell, to the first slot, wherein the first slot is within a first Channel Occupancy Time (COT) of the serving cell, and an indication of the slot format of the first slot is received within the first COT; and not performing reception of at least one of a configured physical channel or a reference signal on a second slot if the second slot is outside the first COT, wherein an indication of a second slot format of the second slot is received within the first COT (Claim 10).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei (3GPPTSG RAN WG1 Meeting #92bis R1 -1803678, Sanya, China, Aprii 16th-April 20th, 2018), as disclosed in the IDS.




As to claim 1, Huawei teaches a method of a User Equipment (UE) (Huawei, Sec 2.1, a UE method), comprising: 
determining whether to apply a slot format to a slot of a serving cell based upon whether the slot is within a first Channel Occupancy Time (COT) of the serving cell (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication in every (including first) MCOT), 
wherein an indication of the slot format of the slot is received within the first COT (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication transmitted in the first COT (every MCOT).

As to claim 2, Huawei teaches comprising: applying a slot format of a slot to the slot responsive to a determination that the slot is within the first COT, wherein the slot format is indicated by the indication (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication transmitted in the first COT (every MCOT).
 

As to claim 11, Huawei teaches a communication device (Huawei, Sec 2.1, a UE), comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
determining whether to apply a slot format to a slot of a serving cell based upon whether the slot is within a first Channel Occupancy Time (COT) of the serving cell (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication in every (including first) MCOT), 
wherein an indication of the slot format of the slot is received within the first COT (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication transmitted in the first COT (every MCOT).

As to claim 12, Huawei teaches the operations comprising: applying a slot format of a slot to the slot responsive to a determination that the slot is within the first COT, wherein the slot format is indicated by the indication (Huawei, Sec 2.1, the structure indication is determined based on the MCOT structure indication transmitted in the first COT (every MCOT).

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome any double patenting rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469